The following opinion was filed at the January term, 1870.
Cole, J.
We think it perfectly clear upon the face of the plat itself, offered in evidence, that Alice street extends along the south side of block 20, and consequently that the locus in quo is a part of one of the public streets of the village of Dar-lington, The argument of the counsel for the respondent in support of this construction of the plat is unanswerable. The subdivision of the lots in block 20 shows that it was the intention of the original proprietor that Alice street should extend south of that block. But it is objected on the other side that if this was the intention of the proprietor he would have designated Alice street by a line south of block 20, as was done in reference to other streets upon the plat. But the circumstance that there is no line there defining the boundary of that street can have no such controlling effect as the counsel for the *696plaintiffs is disposed to give it. For there is no line west of block -21, defining Main street, and jet it is not seriously claimed that it does not extend there. Indeed, upon an examination cf the plat itself, it seems impossible to arrive at any other conclusion than that it was the intention of the original proprietor to have Alice street extend across Main street and along the south side of block 20. This being so, the other points in the case become immaterial.
By the Court.— The judgment of the circuit court is affirmed.